      Case 5:20-cv-00033-LEK-TWD Document 44 Filed 01/22/21 Page 1 of 5




UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK

JEFFREY’S AUTO BODY, INC.,

                              Plaintiff,

       -against-                                             5:20-CV-0033 (LEK/TWD)

STATE FARM FIRE AND CASUALTY
COMPANY, et al.,

                              Defendants.


                         MEMORANDUM-DECISION AND ORDER

I.     INTRODUCTION

       Plaintiff Jeffrey’s Auto Body, Inc. brings this action against Defendants State Farm Fire

and Casualty Company and State Farm Mutual Automobile Insurance Company (collectively,

“Defendants”), asserting claims for: (1) breach of contract; (2) unjust enrichment; and (3)

violations of New York General Business Law (“GBL”) § 349. Dkt. No. 2 (“Complaint”). On

November 25, 2020, this Court issued a Memorandum-Decision and Order granting Defendants’

motion to dismiss only with respect to Plaintiff’s unjust enrichment and GBL § 349 claims. Dkt.

No. 33 (“November 2020 Memorandum-Decision and Order”). On December 9, 2020, Plaintiff

filed a motion for reconsideration, arguing that the Court should alter its conclusion regarding

Plaintiff’s GBL § 349 claim. Dkt. Nos. 36 (“Motion”); 40 (“Opposition”); 42 (“Reply”). For the

reasons that follow, Plaintiff’s Motion is denied.

II.    BACKGROUND

       A. The Complaint

       The alleged facts were detailed in the November 2020 Memorandum-Decision and Order,

familiarity with which is assumed. For convenience, the Court briefly summarizes the allegations



                                                 1
      Case 5:20-cv-00033-LEK-TWD Document 44 Filed 01/22/21 Page 2 of 5




relevant to this Motion. 163 vehicle owners took their vehicles to Plaintiff for repairs. See

Compl. ¶ 8. Some of these customers, whom Plaintiff calls “First Party Assignors,” are insureds

of Defendants. See id. ¶ The others, whom Plaintiff terms “Third Party Assignors,” are not; but

because their vehicles were damaged by Defendants’ insurance policy holders, Defendants

accepted liability for the damages. See id. ¶ 11. Defendants consistently provide unjustifiably

low estimates for repairs and thus do not fully compensate insureds as required under the

governing insurance policies. See id. ¶¶ 10–11, 15–38, 43.

       Plaintiff alleges the following facts with respect to its GBL § 349 claim:

               53. Plaintiff has had numerous dealings with Defendants over the
               years involving claims by consumer customers of Plaintiff’s against
               Defendants for coverage for automobile repairs.

               54. Defendants consistently provide a lower estimate of the cost of
               repairs than that which is actually required to repair a given vehicle
               to its pre-loss condition and engages[sic] in unfair claims
               practices[.]

               55. With respect to all of the Assignors, Defendants engaged in
               unfair claims practices . . . and consistently, deliberately, arbitrarily,
               and improperly refused to pay the amounts which were necessary to
               repair the relevant Vehicle to its pre-accident condition[.]

               56. Defendants’ arbitrary limitation of costs was a materially
               deceptive action because it[sic] knew when it[sic] made its
               limitation that it[sic] was not providing the full amount necessary to
               restore the Vehicles to their pre-accident condition.

               57. Defendants’ actions in purporting to negotiate in good faith
               when they were, in fact, violating numerous provisions of New York
               insurance regulations and otherwise engaging in unfair claims
               practices represents a materially deceptive action.

               58. Defendants engaged in these unfair claims practices in order to
               coerce the Assignors into accepting lower amounts in
               reimbursement than that to which they were entitled, further
               demonstrating the materially deceptive nature of its[sic] actions.




                                                   2
      Case 5:20-cv-00033-LEK-TWD Document 44 Filed 01/22/21 Page 3 of 5




               59. Defendants’ deliberately inadequate estimates are an attempt to
               influence repair shops to “cut corners” and make improper and/or
               incomplete repairs in an effort to accomplish repairs in the amount
               Defendants choose to pay and creates a misperception to consumers
               that a vehicle repaired to Defendants’ specifications will be
               adequately and properly repaired.

               60. Defendants’ failure to negotiate all elements of the claim as
               required by regulation constitutes a deceptive business practice
               within the meaning of General Business Law § 349.

               61. Plaintiff has been injured because Plaintiff has not been paid the
               full cost of the repairs that were completed on the Vehicles.

               62. As a result of the forgoing[sic], Defendants have repeatedly
               engaged in a pattern of behavior that violates General Business Law
               § 349 and Plaintiff is entitled to actual damages for each violation,
               totaling $190,532.36, and reasonable attorney[sic] fees.

Compl. ¶¶53–62.

       B. The November 2020 Memorandum-Decision and Order

       In its November 2020 Memorandum-Decision and Order, the Court granted Defendants’

motion to dismiss with respect to Plaintiff’s GBL § 349 claim, solely on the ground that

Plaintiff’s alleged injury is “derivative” of its customers’ injury. See Nov. 2020 Mem.-Decision

and Order at 19–22; Blue Cross & Blue Shield of N.J., Inc. v. Philip Morris USA Inc., 3 N.Y.3d

200, 207 (N.Y. 2004). The Court will not restate its reasoning or the governing legal principles in

full. In short, because Plaintiff alleges it suffered injury, in the form of undercompensation for

repairs, only when a customer suffered an identical injury, Plaintiff fails to allege an independent

GBL § 349 “injury.” See Nov. 2020 Mem.-Decision and Order at 19–21.

       C. Plaintiff’s Motion

       Plaintiff argues that the Court overlooked controlling federal and state precedent

establishing that a non-consumer plaintiff is injured for purposes of GBL § 349 when an injured

consumer has assigned his GBL § 349 claim to the non-consumer. See Mot. at 6–14. Defendants



                                                  3
         Case 5:20-cv-00033-LEK-TWD Document 44 Filed 01/22/21 Page 4 of 5




argue, inter alia, that the cases Plaintiff cites do not contain any holdings regarding the

relationship between assignment and non-consumer injury under GBL § 349, and that this

precedent would be irrelevant in any case, since Plaintiff does not allege that its customers

assigned their GBL § 349 claims to Plaintiff. See Opp’n at 2–6.

III.     LEGAL STANDARD

          “Reconsideration of a court’s previous order is an extraordinary remedy to be employed

sparingly in the interests of finality and conservation of scarce judicial resources.” Parrish v.

Sollecito, 253 F. Supp. 2d 713, 715 (S.D.N.Y. 2003) (internal quotation marks omitted). Such

motions “will generally be denied unless the moving party can point to controlling decisions or

data that the court overlooked—matters, in other words, that might reasonably be expected to

alter the conclusion reached by the court.” Shrader v. CSX Transp., Inc., 70 F.3d 255, 257 (2d

Cir. 1995). “[A] motion for reconsideration is neither an occasion for repeating old arguments

previously rejected nor an opportunity for making new arguments that could have been

previously advanced.” Associated Press v. U.S. Dep’t of Def., 395 F. Supp. 2d 17, 19 (S.D.N.Y.

2005).

IV.      DISCUSSION

         The Court denies Plaintiff’s Motion, because Plaintiff advances an argument that would

not have altered the Court’s conclusion in its November Memorandum-Decision and Order.

         In its Complaint, Plaintiff does not allege that its customers assigned their GBL § 349

claims. In the introductory portion of the Complaint, Plaintiff alleges that the “Assignors”

assigned their “property damage” claims to Plaintiff. See Compl ¶ 8. In the subsection devoted to

Plaintiff’s breach of contract claim, Plaintiff specifically alleges assignment. See id. ¶ 45. But the

GBL § 349 subsection contains no such allegation. See supra Part II(A). The Court will not




                                                  4
       Case 5:20-cv-00033-LEK-TWD Document 44 Filed 01/22/21 Page 5 of 5




assume based on customers’ assignment of property damage or contract claims that they also

assigned statutory consumer fraud claims. See Banque Arabe et Internationale D’Investissement

v. Md. Nat’l Bank, 57 F.3d 146, 151 (2d Cir. 1995) (“Under New York law, the assignment of

the right to assert contract claims does not automatically entail the right to assert tort claims

arising from the contract.”); Commonwealth of Pennsylvania Pub. Sch. Employees’ Ret. Sys. v.

Morgan Stanley & Co., 25 N.Y.3d 543, 550 (N.Y. 2015) (“To be sure, fraud claims are freely

assignable in New York. It has long been held, however, that the right to assert a fraud claim

related to a contract or note does not automatically transfer with the respective contract or note.”)

(internal citations and emphasis omitted). Since Plaintiff does not allege that its customers

assigned their GBL § 349 claims, Plaintiff’s argument that assignment establishes GBL § 349

injury is irrelevant.

          The Court will entertain a motion to amend the Complaint, if filed within thirty (30) days.

V.        CONCLUSION

          Accordingly, it is hereby:

          ORDERED, Plaintiff’s Motion for Reconsideration (Dkt. No. 36) is DENIED; and it is

further

          ORDERED, that the Clerk serve a copy of this Memorandum-Decision and Order on the

parties in accordance with the Local Rules.

          IT IS SO ORDERED.

DATED:           January 22, 2021
                 Albany, New York




                                                   5
